Title: To George Washington from James McHenry, 16–17 July 1796
From: McHenry, James
To: Washington, George


        private.
       
        
          Sir.
          Philad. 16[–17] July 1796.
        
        I have just reced your private letter of the 13th inst.
        I am sorry and vexed, that what I said in my letter of the 7th should have conveyed an idea that the least avoidable delay had taken place in the arrangements for the Algiers frigate; nothing like which was intended.
        But the inclosed papers will shew you that every thing has been done which the case required.
        You will see by Mr Pickerings letter to me, July 8th, No. 3, in answer to my note of the same date No. 2, which was written immediately after the receipt of letter No. 1. that the draught of the vessel was begun on the 29th Ulto. And you will perceive, by sketch A, digested by Mr Fox (the only clerk I have, who knows any thing of naval matters) that it required both thought and time to prepare it. The Sketch was not, consequently finished till the 8th inst., the day Mr Pickering mentioned to me (letter No. 1.) the necessity of sending Mr Fox on monday.
        So far the business had been conducted by the Secry of State, to whom it belonged to furnish the dimensions of the frigate &c., agreeably to stipulations with the Dey; without which nothing could be by the department of war relative to her construction.
        It now came before me on the 8th (letter No. 1). Accordingly, I framed instructions for Mr Fox (the same which I have transmitted you) and sent them the day following to Mr Wolcott for his perusal and correction, with a request to him to send them to Mr Pickering for the same purpose. Mr Pickering returned them to me on tuesday the 12, and on the 13th Mr Fox left this on his mission. I could have wished to have employed another

person, and had requested Mr Pickering to look out for a substitute, which he informed me in his letter of the 8th No. 1. was not to be obtained.
        This detail will shew you, that the object has met with due attention from all parties, and, that what depended particularly on the department of war, was promptly attended to and executed.
        Mr Fox’s absence is a real loss to me. I have naval questions frequently to consider. I cannot draw Mr Humphreys from his duties to aid me. I work also with two clerks less than any of my predecessors, and am besides without the assistance of my chief Clerk, Mr Stagg, who is on a tour for the recovery of his health.
        Notwithstanding this, I hope the business will not suffer. I mention too, because, as a child of your own, you must feel an interest in the course of my conduct, that I have endeavoured to follow the maxim you have laid down, which you have always, and so successfully practiced upon yourself; and that in consequence thereof I have subdued the business of the office; and am now able to meet the daily calls, and spare a little time occasionally to an examination of the permanent objects of the department.
        I find the Indian department wants revisal; that new regulations in it are become necessary for the agents; and that the department of military stores, as it regards their safe keeping and distribution, has never been arranged or subjected to the rules which were devised when Mr Hamilton was in office, the principal of which appear to me extremely important. I am engaged in these considerations and inquiries, and as I complete the system for each shall lay it before you.
        
          Sunday 17.
          I called on Mr Adet yesterday. He had intended to have made you a visit, as he said, and is very much disappointed at not being able to accomplish it. He will have to go to New-London respecting masts for the West Indies, and has besides such an increase of West India business on hand as to shut out the hope of seeing you at Mount Vernon. I expressed to him; what I was sure would be your regret, on hearing that you could not see him with the other ministers; and added such other things as comported with your ideas on the subject.
          I understand that Mr Adets reply to the Secy of States letter is evasive. I do not think however that the republic means to

quarrel with the U.S.; or that she has issued orders to capture their merchantmen.
          The case of the mount vernon is at least equivocal, and by very recent arrivals from the west Indies it would appear, that our trade there remained on the same footing as heretofore.
          Had positive orders to capture or carry in for examination issued from the Directory, they would before this time have been in operation in the west Indies and upon this coast. You would moreover have been favoured with information from Mr Monroe, because to have given secrets would have quadrated with the system of opposition.
          I consider, consequently, the information to Mr Hamilton, by a french client of his, which he communicated to you, as another Gallic trick, played upon him, that it might reach you, under the impression of his having credited it.
          I have had nothing since my last communication to you from the West-ward. Volney it se[e]ms, is gone to watch the course of the winds. I hope we shall be able to know the result of his discoveries, before their transmission to the national institution. With the sincerest respect & attachment I am Sir your most obt hble
          
            James McHenry
          
        
      